01/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0320


                                      DA 21-0320
                                   _________________

THOMAS ALVARADO,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
CORRECTIONAL CORPORATION OF
AMERICA, et al.,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Thomas Alvarado, to all counsel of
record, and to the Honorable Robert G. Olson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 19 2022